Citation Nr: 0634138	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from May 1965 to November 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
veteran reopened the veteran's claim for service connection 
for residuals of a back injury and remanded the merits of the 
issue for further development in November 2005.  A video 
conference hearing was held on July 14, 2005, before the 
undersigned.


FINDING OF FACT

The veteran's current back disabilities are not attributable 
to service nor was arthritis manifest within one year of 
separation from service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
August 2003, prior to the initial decision on the claim in 
December 2003.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the August 2003 letter about the information and evidence 
that is necessary to substantiate his claim for service 
connection.  Specifically, the letter stated that the 
evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the November 2004 statement 
of the case (SOC) and the February 2006 and April 2006 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the August 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
August 2003 also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the August 2003 letter 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for residuals 
of a back injury, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for the disability on appeal.  Despite 
the inadequate notice provided to the veteran pertaining to 
disability ratings and effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to service connection for residuals of a low back 
injury.  Thus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The veteran was also afforded a 
VA examination in December 2005.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a back disorder.  On a 
September 1965 examination prior to discharge, the veteran's 
back was examined and found to be normal.  In addition, the 
veteran denied having any back trouble.  

There are no medical records dated within one year of 
separation from service which show that arthritis was 
manifest within the first post-service year.  

On a subsequent May 1970 examination, the veteran 
specifically stated that he did not have any back trouble of 
any kind.  Spine examination was normal.  

By letter dated in December 1997, the appellant's private 
physician, P.G., M.D., stated that he had examined and 
treated the appellant for injuries sustained as a result of 
an accident in September 1997.  The letter notes that the 
appellant had slipped and fallen on wet asphalt at a car 
wash.  The diagnoses included a lumbar spine strain.  This 
slip and fall injury was also noted in private medical 
records dated in July 1998 that also noted his lumbosacral 
complaints.

An October 1998 letter by private internal medicine 
consultant H.M.T., M.D. revealed complaints involving the 
back and a history of back pain suffered since age 28, with 
periods of relief after medical treatment.  Also given was a 
history of a back injury sustained when he fell in September 
1997.

X-ray examination in February 1999 revealed degenerative 
discs at the L3-S1 levels with adjacent hypertrophic changes.  
Magnetic resonance imaging (MRI) in March 1999 disclosed a 
mild degree of spinal stenosis seen at L3-4 due to 
degenerative changes in the facets and small canal.

A July 1999 decision of the Social Security Administration 
(SSA) shows that the veteran was granted disability benefits 
based, in part, on back problems.

By letter dated in December 1999, Dr. P.G. stated that the 
veteran had chronic back pain, which the veteran stated began 
in August 1965 when he dove into a swimming pool, 
"jackknifed" and felt pain immediately.  The veteran claimed 
chronic back pain ever since and claimed to have seen 
chiropractors for treatment.

By letter dated in March 2000, Dr. P.G. stated that the 
appellant had related to him that his current back problems 
were a result of an injury sustained during service in the 
Coast Guard, between May and November 1965.  Dr. P.G. stated 
that the appellant stated that he had taken a bad dive into a 
swimming pool while on a routine diving exercise.  He related 
that his back had jackknifed and that he felt an excruciating 
pain that caused him to faint for an instant.  Dr. P.G. 
opined that, in all probability, the injury to his lower back 
during service was related to his current lower back 
problems.  He added that the type of injury he observed was 
an old injury, and in all probability, would have been the 
result of his diving injury during service.

By letter dated in June 2000, the appellant's private 
physical therapist, C. S., stated that he was treating the 
appellant for low back strain.  The letter notes that the 
condition started approximately 35 years earlier, following 
an accident associated with diving, and had been ongoing 
since that time.

VA outpatient treatment records, dated from October 1999 to 
November 2000, show that the appellant complained of low back 
pain.  An October 1999 record reflects that he reported a 
back injury after diving into a swimming pool.  A February 
2000 record indicates that he had reinjured his back in 1997.  
In April 2000, the assessment was low back pain secondary to 
obesity.

The veteran was afforded a VA examination in September 2002.  
It was noted that an examination of the veteran and a review 
of the claims file had been completed.  The veteran gave a 
history of diving into a swimming pool during his Coast Guard 
training and having back pain ever since.  He indicated that 
he did not seek treatment following this incident because he 
feared harassment during boot camp.  He claimed that he has 
seen chiropractors his entire life.  He gave a history of 
being totally disabled since 1997, but attributed this to not 
only his back but also right shoulder problems.  Following 
examination and review of the records, the examiner diagnosed 
the veteran with lumbar osteoarthritis and mechanical low 
back pain without radiculopathy or stenosis symptoms.  The 
examiner opined that the veteran has an osteoarthritis which 
is more of a degenerative process.  The examiner stated that 
the claimed injury of diving into a pool and "jackknifing" 
was not the source of the veteran's lumbar osteoarthritis.  
The examiner opined that it is not likely that the veteran's 
osteoarthritis stems from the stated injury.  Furthermore, 
the examiner noted that there is no evidence of treatment 
while in the service.  Moreover, the veteran did not have any 
lumbar stenosis type symptoms.  The examiner opined that the 
veteran's osteoarthritis should not be service connected.

A December 2002 letter from private physician R.C., M.D. 
indicates that he initially saw the veteran in November 2002.  
This letter reflects a history of the veteran having had low 
back pain ever since he was hurt while diving into a pool in 
1965 while serving in the Coast Guard reserves.  The 
diagnosis was lumbar degenerative disk disease at L-3 to S-1.

In an April 2003 Report of Contact, VA noted that the veteran 
had requested that his examination with Dr. C., conducted in 
June 2002, be associated with the claims folder.  The veteran 
again requested the examination report in May 2003.  It was 
noted that the examination had indeed been conducted in June 
2002 and that Dr. C had been called into military service and 
was unable to personally furnish the results of the 
examination.  The results of the June 2002 examination were 
apparently dictated by another examiner (Dr. B.S.), in 
September 2002.  The dictated examination report is discussed 
in detail, above.

In a July 2003 letter from a chiropractor, the chiropractor 
indicated that he recalled treating the appellant in the mid 
1960's and early 1970's for a "lower back injury that he 
sustained in a bad dive while in boot camp in 1965." He added 
that he no longer had records of his chiropractic service.

In a July 2003 statement from Dr. G, Dr. G. essentially 
reiterated the opinion he had previously expressed.  He 
commented that the type of change he saw was the result of a 
long period of time of injury.

The veteran was examined by VA in December 2005.  Even 
assuming that the veteran had an inservice diving accident, 
the VA examiner still opined that the veteran's current 
cervical and lumbar spine osteoarthritis was not related to 
any inservice incident in 1965.  The reason that the examiner 
concluded such was because the veteran denied any back 
problem on the service examinations and in May 1970.  The 
examinations were normal.  As such, current diagnoses of 
degenerative arthritis at L3, L4, L4-5, and L5-S1, and 
degenerative disc disease, were not related to service and 
arthritis did not occur within the one year presumptive 
period.  

Two letters were submitted from private physicians in July 
2003 (Dr. G.) and January 2006 (Dr. H.T.).  The July 2003 
indicated that the physician had treated the veteran's lower 
back in the 1960s and 1970s.  The January 2006 letter from a 
private physician stated that he saw the veteran in October 
1998 and that he made a typographical error indicating that 
the veteran's back pain began when he was 28 years old rather 
than 18 years old.  However, the January 2006 physician also 
indicated that he did not have any medical records to verify 
that it was a typographical error.

In sum, there is no evidence of back disease or injury during 
service.  The veteran himself denied any back trouble.  
Objective examinations were normal.  There is no evidence 
showing that arthritis was manifest during the post-service 
presumptive year.  In May 1970, the veteran again denied back 
trouble, although he reported other medical problems.  His 
silence, when otherwise speaking, constitutes negative 
evidence.

In correspondence of record and at personal hearings, the 
veteran currently contends that he injured his low back when 
he dove into a pool during service in 1965.  The veteran is 
competent to state that he hurt his back.  However, the Board 
does not find this history to be credible.  It is not 
credible because the veteran made no report of injury during 
service.  Further and more significantly, he specifically 
denied having back injury or back trouble during service in 
September 1965 and again in May 1970.  Thus, his account of 
this injury is inconsistent with the history he provided 
during the timeframe which was contemporaneous with the 
alleged injury.  

Lay evidence was received from the veteran's family members 
and friends which indicated that the veteran hurt his back in 
a diving accident.  However, the Board has found the 
veteran's account to be not credible.  Therefore, any 
reiterations of the same, based on the veteran's information, 
are also not credible.  

VA examiners have opined that current back disabilities, 
degenerative arthritis at L3, L4, L4-5, and L5-S1, and 
degenerative disc disease, are not related to service and 
arthritis did not occur within the one year presumptive 
period.  Conversely, private examiners have attributed back 
disability to the alleged inservice incident.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).  In determining the 
weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).

Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In this case, the Board has rejected the veteran's current 
account of a back injury because his current allegations are 
contradicted by his own inservice statements and the 
contemporaneous medical records.  As such, the private 
medical opinions based on the veteran's statements are of 
little probative value as they are not predicated on an 
accurate factual history.  

Conversely, the VA examiners reviewed the claims file.  These 
examiners offered opinions based on a review of all of the 
evidence, including the available service medical records and 
private medical records, and offered a thorough rationale for 
the opinions reached that are clearly supported by the 
evidence of record.  Even assuming there was an injury, 
current back disabilities are still not etiologically related 
to service.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

The Board attaches more probative value to the VA opinions as 
they are well reasoned, detailed, consistent with other 
evidence of record, and included review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  

Although the veteran contends that he currently has a back 
disorder that is related to his military service, the veteran 
is not a medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, 
the other lay evidence is not competent to offer medical 
conclusions.  Further, the Board has found the veteran's 
report of medical history to be inaccurate.  

The most probative evidence of record establishes that 
currently diagnosed back disability, degenerative arthritis 
at L3, L4, L4-5, and L5-S1, and degenerative disc disease, 
are not attributable to service nor was arthritis manifest 
within one year of the veteran's separation from service.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disability.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection is not warranted.  


ORDER

Service connection for a back disability is denied.



____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


